Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims:
Claims 21-40 are pending in this Office Action.
Claims 21, 22, and 28-38 are amended.
Claims 1-20 are cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Daniel A. Tate (Reg. 60,870) on 9/22/2021.
The application has been amended as follows: 

21.	(Currently Amended) A method, comprising:
utilizing a model based technique to generate a first optimal point derived from arrival times of I/O requests at a resource and durations of servicing the I/O requests;
utilizing an observation based technique to generate a second optimal point derived from current and historical observations of latency and utilization for the resource, wherein the first optimal point and the second optimal point correspond to points on resource and latency utilization curves where an increase of workload at the resource results in a throughput gain or a utilization increase smaller than a latency increase; 
determining a first confidence for the first optimal point and a second confidence for the second optimal point derived from observations of a single workload mix corresponding to a user workload at the resource;

generating a service level headroom of additional performance capacity for the resource to meet a service level objective (SLO) based on the optimal point and an expected latency for the SLO for processing subsequent I/O requests, wherein headroom values of the service level headroom are stored in a headroom data structure comprising key identifiers for the single workload mix; and
provisioning a volume for processing the subsequent I/O requests based upon the service level headroom reaching a threshold value indicating an inability to meet the SLO.

22.	(Currently Amended) The method of claim 21, wherein the determining comprises:
determining the first confidence based upon a quality of a resource and latency utilization curve generated by the model based technique, wherein the quality of the resource and latency utilization curve is derived from observations from [[a]]the single workload mix corresponding to a user workload at the resource, a range of observed utilizations, and a distance between a largest utilization value and an optimal point utilization value.

23.	(Previously Presented) The method of claim 21, wherein the determining comprises:
determining the first confidence based upon confidence bounds corresponding to a prediction strength quantifying the first confidence in the first optimal point, wherein the prediction strength is an inverse of a width of the confidence bounds, wherein the confidence bounds are identified based upon a mean distance of observations from a fitted curve and a range of utilizations, wherein the width of the confidence bounds is proportional to a distance of the first optimal point to a maximum utilization. 

24.	(Previously Presented) The method of claim 21, further comprising:
filtering collected data for input into at least one of the model based technique or the observation based technique by removing at least one of erroneous latency values, erroneous variances, erroneous service times, or erroneous utilizations. 

25.	(Previously Presented) The method of claim 21, further comprising:
filtering collected data for input into at least one of the model based technique or the observation based technique by removing data associated with a hardware failure or network failure. 

26.	(Previously Presented) The method of claim 21, further comprising:


27.	(Previously Presented) The method of claim 21, where the generating a service level headroom comprises:
calculating the serve level headroom based upon a ratio of a difference between the optimal point and an operational point to the optimal point, wherein the operational point corresponds to current utilization of the resource. 

28.	(Currently Amended) A non-transitory machine readable medium comprising instructions for performing a method, which when executed by a machine, causes the machine to:
utilize a model based technique to generate a first optimal point derived from arrival times of I/O requests at a resource and durations of servicing the I/O requests;
utilize an observation based technique to generate a second optimal point derived from current and historical observations of latency and utilization for the resource, wherein the first optimal point and the second optimal point correspond to points on resource and latency utilization curves where an increase of workload at the resource results in a throughput gain or a utilization increase smaller than a latency increase; 
determine a first confidence for the first optimal point and a second confidence for the second optimal point derived from observations of a single workload mix corresponding to a user workload at the resource;
select an optimal point from the first optimal point and the second optimal point based upon the optimal point having a higher confidence than the non-selected optimal point;
generate a service level headroom of additional performance capacity for the resource to meet a service level objective (SLO) based on the optimal point and an expected latency for the SLO for processing subsequent I/O requests, wherein headroom values of the service level headroom are stored in a headroom data structure comprising key identifiers for the single workload mix; and
provision a volume for processing the subsequent I/O requests based upon the service level headroom reaching a threshold value indicating an inability to meet the SLO







29.	(Currently Amended) The non-transitory machine readable medium of claim 28, wherein the instructions cause the machine to: 
generate [[a]]the headroom data structure to comprise resource metadata identifying the resource and comprising index counter data comprising key identifiers for  a workload mix corresponding to user workloads at the resource, wherein the key identifiers correspond to at least one of a service time, utilization, or latency for the workload mix; and
utilize the headroom data structure for generating the service level headroom.

30.	(Currently Amended) The non-transitory machine readable medium of claim 28, wherein the instructions cause the machine to: 
generate [[a]]the headroom data structure to comprise observation based estimates generated by an observation based technique that generated the second optimal point, wherein the observation based estimates comprise at least one of a utilization, IOPS, and latency based optimal point or a confidence intervals based optimal point; and
utilize the headroom data structure for generating the service level headroom.

31.	(Currently Amended) The non-transitory machine readable medium of claim 28, wherein the instructions cause the machine to: 
generate [[a]]the headroom data structure to comprise observation based estimates generated by an observation based technique that generated the second optimal point, wherein the observation based estimates comprise at least one of a utilization, IOPS, and latency based custom optimal point, a policy based custom optimal point, or a confidence intervals custom optimal point; and
utilize the headroom data structure for generating the service level headroom.


generate [[a]]the headroom data structure to comprise observation based estimates generated by an observation based technique that generated the second optimal point, wherein the observation based estimates comprise at least one of curve parameters, a validity, or an indicator as to whether the second optimal point was selected for sampled headroom calculations; and
utilize the headroom data structure for generating the service level headroom.

33.	(Currently Amended) The non-transitory machine readable medium of claim 28, wherein the instructions cause the machine to: 
generate [[a]]the headroom data structure to comprise model based estimates generated by a model based technique that generated the first optimal point, wherein the observation based estimates comprise at least one of a utilization, IOPS, and latency based optimal point or a confidence intervals based optimal point; and
utilize the headroom data structure for generating the service level headroom.

34.	(Currently Amended) The non-transitory machine readable medium of claim 28, wherein the instructions cause the machine to: 
generate [[a]]the headroom data structure to comprise model based estimates generated by a model based technique that generated the first optimal point, wherein the observation based estimates comprise at least one of a utilization, IOPS, and latency based custom optimal point, a policy based custom optimal point, or a confidence intervals custom optimal point; and
utilize the headroom data structure for generating the service level headroom.

35.	(Currently Amended) The non-transitory machine readable medium of claim 28, wherein the instructions cause the machine to: 
generate [[a]]the headroom data structure to comprise model based estimates generated by a model based technique that generated the first optimal point, wherein the observation based estimates comprise at least one of curve parameters, a validity, or an indicator as to whether the first optimal point was selected for sampled headroom calculations; and
utilize the headroom data structure for generating the service level headroom.

36.	(Currently Amended) A computing device comprising:

a processor coupled to the memory, the processor configured to execute the machine executable code to cause the computing device to:





utilize a model based technique to generate a first optimal point derived from arrival times of I/O requests at a resource and durations of servicing the I/O requests;
utilize an observation based technique to generate a second optimal point derived from current and historical observations of latency and utilization for the resource, wherein the first optimal point and the second optimal point correspond to points on resource and latency utilization curves where an increase of workload at the resource results in a throughput gain or a utilization increase smaller than a latency increase; 
determine a first confidence for the first optimal point and a second confidence for the second optimal point derived from observations of a single workload mix corresponding to a user workload at the resource;
select an optimal point from the first optimal point and the second optimal point based upon the optimal point having a higher confidence than the non-selected optimal point;
generate a service level headroom of additional performance capacity for the resource to meet a service level objective (SLO) based on the optimal point and an expected latency for the SLO for processing subsequent I/O requests, wherein headroom values of the service level headroom are stored in a headroom data structure comprising key identifiers for the single workload mix; and
provision a volume for processing the subsequent I/O requests based upon the service level headroom reaching a threshold value indicating an inability to meet the SLO.


generate [[a]]the headroom data structure to comprise operational points comprising at least one of a workload mix based operational point, a high availability node pair based operational point, an internal throttled workloads based operational point, or an SLO based operational point; and
utilize the headroom data structure for generating the service level headroom.

38.	(Currently Amended) The computing device of claim 36, wherein the machine executable code causes the machine to: 
generate [[a]]the headroom data structure to comprise headroom values comprising at least one of a sampled headroom, a high availability node pair based actual headroom, or a high ability node pair and internal throttled workloads based actual headroom; and
utilize the headroom data structure for generating the service level headroom.

39.	(Previously Presented) The computing device of claim 36, wherein the machine executable code causes the machine to: 
implement a time range for generating the serve level headroom, wherein the time range corresponds to a default time range or a custom time range for performing a headroom computation.

40.	(Previously Presented) The computing device of claim 36, wherein the machine executable code causes the machine to: 
filter collected data for input into at least one of the model based technique or the observation based technique by removing at least one of erroneous latency values, erroneous variances, erroneous service times, or erroneous utilizations. 


Allowable Subject Matter
Claims 21-40 are allowed.
Applicant’s amendments/arguments presented, see Remarks pp. 10-11, filed 06/30/2021, have been fully considered and are persuasive
Therefore the 35 USC 112(b) rejection has been withdrawn.  
Additionally, based on Applicant remarks and Examiners amendments, the 35 USC 103 rejection has been withdrawn. 
Further, based on Applicant remarks and Examiners amendments, the Double Patenting Rejection withdrawn.
Additionally, based on Applicant remarks and Examiners amendments, Examiner comments have been addressed.
The following is an examiner’s statement of reasons for allowance:  
Applicant's reply/amendment makes evident the reasons for allowance, satisfying the "record as a whole" proviso of the rule 37 CFR 1.104(e).  Specifically, applicants arguments filed on 06/30/2021 are persuasive  (Remarks, pp. 10-11), as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14). 
Dowling, Aharoni, Ashok and further Sala teach various aspects of managing network resources and provisioning volumes, however the combination of references fails to teach the claim limitations as a whole.   
The dependent claims are also allowed as they depend upon allowable independent claims.
Therefore, Claims 21-40 are considered allowable when reading the claims in light of the specification, as per, MPEP §2111.01 or Toro Co. v. White Consolidated Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065,1069 (Fed. Cir. 1999).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMAD H SIDDIQI whose telephone number is (469)295-9126.  The examiner can normally be reached on M-F 9 am-5 pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 571-272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Emad Siddiqi/Examiner, Art Unit 2458

/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458